Opinion issued October 29, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-15-00007-CV
                           ———————————
                  CAROLYN JOHNSON-THOMAS, Appellant
                                        V.
                        EZRA THOMAS, III, Appellee



                   On Appeal from the 310th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-00630


                         MEMORANDUM OPINION

      Appellant, Carolyn Johnson-Thomas, proceeding pro se, appealed from the

trial court’s final decree of divorce, signed on December 31, 2014. See TEX. R.

APP. P. 26.1(a)(1). However, appellant has neither paid the required filing fee nor

established indigence for purposes of appellate costs. See id. at 5, 20.1; see also
TEX. GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a), 101.041(1) (West 2013),

§101.0411 (West Supp. 2014); Order Regarding Fees Charged in the Supreme

Court, in Civil Cases in the Courts of Appeals, and Before the Judicial Panel on

Multi-District Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013). After

this Court’s Order and Notice of Intent to Dismiss, issued on April 9, 2015,

notified appellant that her appeal was subject to dismissal for failure to pay the

filing fee, appellant failed to timely respond. See TEX. R. APP. P. 5, 42.3(c).

      Accordingly, we dismiss the appeal for want of prosecution for nonpayment

of the required filing fee. See TEX. R. APP. P. 5, 42.3(b), (c). We dismiss any

pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Massengale, and Lloyd.




                                          2